P11011 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Sharif Evans                                                         Cr.: 18-00534-001
                                                                                      PACTS #: 4845843

Name of Sentencing Judicial Officer:    THE HONORABLE WILLIAM H. WALLS
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/18/2018

Original Offense:   21 USC 846; Conspiracy to Distribute Heroin

Original Sentence: 5 months imprisonment. 36 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing and Treatment, Location Monitoring
Prouram, Motor Vehicle Compliance

Type of Supervision: Supervised Release                        Date Supervision Commenced: 0404!20 19

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with (lie following condition(s) of supervision:

Violation Number     Nature of Noncompliance

                       The offender has violated the mandalory supervision condition which states
                       ‘You must refrain from any unlawful use of a controlled substance. You
                       must submit to one drug test within 15 days of relcase from imprisonment
                       and at least two periodic drug tests thereafter, as determined by the Court.’
                       Mr. Evans tesled positive for marijuana use on August 12, 2019, October 18,
                       2019, and October 25, 2019.




U.S. Probation Officer Action:
Our office provided Mr. Evans with a verbal reprimand for his non-compliance, lie was referred to the
COPE Center in Montclair for substance abuse testing and treatment. He is currently participating in two
groups and an individual counseling session weekly.

                                                                  Respectfully submitted,
                                                                   y& enwanawI;un
                                                                   By: Julie Chowdhury
                                                                       U.S. Probation Officer
                                                                   Date: 11/18/2019
                                                                                                     Prob 12A page 2
                                                                                                          Sharif Evans



Please check a   box below   to   UIWILUIL’   the Court v direction   regarding action   to be taken in thtc   ease:



    No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
r   Submit a Request for Modifying the Conditions or Term of Supervision

F Submit a Request for \Vanant or Summons
F Other




                                                               /
                                                                           Signature of J       ial Officer


                                                                                                   5c?)/9
                                                                                         Date        I
